Citation Nr: 0028317	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  90-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a cataract of the right 
eye due to exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1955.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in April 1994, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, for additional development.  
Following the requested development, the RO continued its 
denial of the claimed benefit.  The matter is now before the 
Board for final appellate consideration.  

In statements received in 1994, the veteran indicated that he 
was not claiming entitlement to service connection for a left 
posterior subcapsular cataract, skin cancer, cysts and fatty 
tumors as a result of exposure to ionizing radiation.  In 
essence, he withdrew these issues from appellate 
consideration, and they will not be addressed in this 
decision.  See 38 C.F.R. § 20.204 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran had occupational exposure to ionizing 
radiation during service but did not participate in 
atmospheric nuclear testing conducted by the United States.  

3.  It is not shown that the veteran has postoperative 
residuals of a right posterior subcapsular cataract.  

4.  It is not shown that the veteran developed a nuclear 
cataract of the right eye as a consequence of occupational 
exposure to ionizing radiation during service.  


CONCLUSION OF LAW

Service connection for a cataract of the right eye due to 
exposure to ionizing radiation in service is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.309(d), 3.311 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence received in October 1986, H. King Hartman, 
M.D., indicated that he initially saw the veteran in 1982 for 
some loss of vision in the right eye.  Several later 
examinations disclosed worsening of the veteran's near-
sightedness with a nuclear cataract in the right eye.  
Although a radiation cause for the cataract was felt to be 
uncertain, Dr. Hartman stated that such an etiology 
"certainly should not be overlooked."  During his 
prosecution of this claim, the veteran has also submitted 
scientific articles suggesting an etiologic relationship 
between exposure to ionizing radiation and the subsequent 
development of cataracts.  

In view of Dr. Hartman's opinion and the submitted articles, 
the Board finds that the veteran's claim for service 
connection for a cataract of the right eye due to 
occupational exposure to ionizing radiation in service is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See 38 C.F.R. § 3.311(b)(4) (VA shall consider a radiation 
claim under the provisions of 38 C.F.R. § 3.311 when the 
veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease even though it is not listed in § 3.311(b)(2)).  See 
also Hensley v. West, 212 F.3d 1255, 1262 (Fed. Cir. 2000) 
(threshold requirement for a well-grounded claim is 
"uniquely low" and emphasis in "vast majority of cases" 
will be on the merits of the claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim to the extent feasible and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

The service medical records are negative for complaints or 
findings of cataracts.  When the veteran was examined for 
separation, his uncorrected distant visual acuity was 20/20, 
bilaterally.  The record is devoid of any indication of the 
development of cataracts until the 1980's, and the veteran 
does not contend otherwise.  Rather, he claims that he 
developed a cataract in his right eye as a consequence of his 
exposure to ionizing radiation while flying missions in the 
early 1950's collecting samples of radioactive debris from 
Soviet atmospheric nuclear tests.  

The record indeed establishes that the veteran was exposed to 
ionizing radiation during the performance of military duties 
as a member of the United States Air Force.  The service 
department has confirmed that he served as "left-scanner 
dropsonde operator" with the 56th Strategic Weather 
Reconnaissance Squadron from 1952 to 1954.  This squadron's 
mission was to monitor air radiation levels from Soviet 
atmospheric nuclear tests.  The service department has 
confirmed that the veteran flew numerous missions between 
July 1 and December 31, 1953, to detect and gather 
radioactive samples of debris from Soviet tests by flying 
through radioactive clouds.  The service department has 
confirmed that the Soviet Union conducted four nuclear tests 
in August and September 1953 and that aerial sampling 
operations commenced anywhere from two to five days after 
detonation, sometimes lasting up to 14 days or more until the 
mission was terminated.  The collection missions for 1953 
took place from the location indicated on the veteran's 
flight records; indeed, the service department stated that 
two such flights matched exactly and that nuclear debris was 
collected on both occasions.  

The service department indicated that there were no non-
United States atmospheric nuclear tests during 1952 or 1954.  
There is no evidence, and the veteran does not contend, that 
he participated in atmospheric nuclear tests conducted by the 
United States during service.  (The Board observes that 
pursuant to 38 C.F.R. § 3.309(d)(3)(v), the United States did 
not conduct any atmospheric nuclear tests during the period 
from July 1 to December 31, 1953.)  Thus, the veteran did not 
participate in a "radiation-risk activity" as that term is 
defined in 38 C.F.R. § 3.309(d)(3)(ii).  In addition, 
cataracts are not among the diseases for which service 
connection may be presumed on a radiation basis under the 
provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
There is therefore no legal entitlement to service connection 
for the claimed disability on a presumptive radiation basis 
under controlling law.  See Hardin v. West, 11 Vet. App. 74, 
78 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) (table).  

The provisions of 38 C.F.R. § 3.311 (formerly 38 C.F.R. 
§ 3.311b) were promulgated pursuant to the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act of 1984, 
Pub. L. No. 98-542.  The Board notes that posterior 
subcapsular cataracts were added to the list of potentially 
"radiogenic diseases" in November 1989.  See 54 Fed. Reg. 
42,802, 42,803 (1989) (now codified at 38 C.F.R. § 
3.311(b)(2)(xvi)).  Under the provisions of 38 C.F.R. 
§ 3.311, however, a causal nexus must be demonstrated between 
radiation exposure in service and the subsequent development 
of the listed disease.  (For diseases listed in 38 U.S.C.A. 
§ 1112(c), causation is presumed if exposure to ionizing 
radiation in service is established.)  For the reasons set 
forth below, the Board concludes that the preponderance of 
the evidence is against a finding of causation in this case.  

The record shows that in response to the RO's request, the 
service department reported in May 1995 that its Master 
Radiation Exposure Registry for dosimetry data found no 
external or internal radiation (bioassay) exposure data 
concerning the veteran.  Pursuant to the Board's prior 
remand, the RO forwarded the claim to the VA Compensation and 
Pension Service for further consideration.  In September 
1995, the Director of the Compensation and Pension Service 
forwarded the claims file to the Under Secretary for Health 
to provide a dose estimate in accordance with 38 C.F.R. § 
3.311(a)(2)(iii) and an opinion regarding the etiology of the 
claimed disability (which the Director characterized as a 
posterior subcapsular cataract in the right eye).  The 
Director stated that the veteran developed the cataract in 
1982, 30 years following exposure.  

In response, the VA Assistant Chief Medical Director for 
Public Health and Environmental Hazards stated in October 
1995 that informal contacts with the service department were 
unsuccessful in obtaining a radiation dose estimate that 
could be used in the veteran's case and that "[t]his office 
is not able to provide an independent dose estimate."  Thus, 
she was unable to provide a medical opinion regarding the 
relationship between the veteran's claimed posterior 
subcapsular cataract and his radiation exposure in service.  

Thereafter, the RO made further efforts to obtain an estimate 
of the veteran's occupational radiation exposure from the 
service department, but without success.  The record shows 
that the service department advised the RO in May and July 
1998 that there was certain critical information that was 
necessary in order to provide a dose estimate.  This critical 
information included the dates that the veteran flew and the 
type of aircraft that he flew in.  The RO then contacted the 
veteran, who subsequently provided this data (AF Form 5A).  
The RO provided the supporting data to the service department 
in October 1998.  

In May 1999, the service department stated that while it was 
clear that the veteran had been exposed to ionizing radiation 
from Soviet nuclear fallout during service, the Air Force 
Technical Applications Center (AFTAC) did not have rosters or 
flight records for participants in airborne nuclear debris 
collection activities.  The service department could not 
identify individual participation or individual dosimeter 
information.  

It appears that the service department was not fully 
responsive to the request for a dose estimate.  Moreover, the 
cognizant regulation provides that in all claims involving 
radiation exposure other than those based on participation in 
atmospheric nuclear testing (by the United States) or 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946, 

a request will be made for any available 
records concerning the veteran's exposure 
to radiation.  These records normally 
include but may not be limited to the 
veteran's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, and 
other records which may contain 
information pertaining to the veteran's 
radiation dose in service.  All such 
records will be forwarded to the Under 
Secretary for Health, who will be 
responsible for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.  

38 C.F.R. § 3.311(a)(2)(iii).  

The Board is of the opinion that without the cooperation of 
the service department in this case, the preparation of a 
dose estimate by the Under Secretary for Health is not 
feasible.  Moreover, after a careful review of the evidence 
of record, the Board concludes that any error in failing to 
develop further the evidence regarding the veteran's exposure 
is harmless in view of the strong opinion of the VA 
ophthalmologic examiner in June 2000 against the claim.  

On examination at that time, the examiner reported that he 
had reviewed the claims file in detail.  He noted that the 
veteran was exposed in service to ionizing radiation of 
indeterminate dosage and that about 30 years later, he was 
diagnosed with a cataract in the right eye.  He underwent 
cataract extraction with an intraocular lens implant in that 
eye in January 1986.  He later developed a retinal detachment 
in the right eye and in April 1986, he underwent a scleral 
buckling procedure to repair the retinal detachment.  The 
pertinent impressions following examination of the eyes in 
June 2000 were a right nuclear cataract by history, and a 
nuclear cataract in the left eye.  

The examiner commented that the medical literature revealed 
that posterior subcapsular cataracts had been linked to 
exposure to ionizing radiation but that the evidence of 
record indicated that the veteran had been treated by Dr. 
Hartman in the 1980's for progressive nearsightedness in the 
right eye due to a nuclear cataract.  The examiner said that 
nearsightedness is common in a progressing nuclear-type 
cataract but is not common with the development of a 
posterior subcapsular cataract.  The examiner emphasized that 
this was "a great difference" between a posterior 
subcapsular cataract and a nuclear cataract and these 
cataracts were not in any way equivalent.  The examiner 
stated that the veteran incorrectly testified in July 1986 
that "the type of cataract I got is called a posterior 
subcapsular cataract which is a rare cataract and usually 
people who are like 6[0]-70 years old get these things.  That 
type of cataract is nicknamed a nuclear cataract."  The 
examiner also noted that in a statement received in October 
1986, the veteran said, "My op[h]thalmologist said it was 
called a '[n]uclear [c]ataract' because it is commonly 
associated with radioactivity."  The examiner remarked that 
this was untrue and was a misunderstanding of the use of the 
word "nuclear".  This ophthalmologic usage refers to the 
anatomic location of the cataract in the lens nucleus of the 
eye and had nothing to do with nuclear fission or fusion or 
the radiation released therefrom.  

The examiner further remarked that the veteran had shown him 
a letter dated in July 1993 in which Dr. Hartman stated that 
the cataract at issue had been a posterior subcapsular 
cataract.  The examiner noted that this letter was dated 
seven years after the veteran's cataract surgery and that no 
one could now state by examination of the eye what type of 
cataract was present prior to its surgical removal.  The 
examiner stated that in the absence of new evidence to 
support the 1993 letter, he was of the opinion that the 
cataract that the veteran developed in the 1980's was not a 
posterior subcapsular cataract, but a nuclear cataract, which 
could not be related to prior exposure to ionizing radiation.  
Accordingly, the examiner said, it was not possible to link 
the cataract in the right eye to the veteran's exposure to 
ionizing radiation in the 1950's.  

Despite the 1993 letter from Dr. Hartman mentioned above, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran developed a right 
posterior subcapsular cataract in the early 1980's.  First, 
there is the letter from Dr. Hartman, dated in December 1985 
but not received until October 1986, in which he identified 
the cataract as a nuclear cataract.  It is significant that 
Dr. Hartman stated at that time that radiation exposure was 
an "uncertain" etiology for the cataract then identified, 
which tends to be consistent with the opinion of the VA 
examiner in June 2000, and with the medical literature, that 
a nuclear cataract is not the type of cataract associated 
with exposure to ionizing radiation.  There is, moreover, the 
letter to Dr. Hartman from B. H. Doft, M.D., dated in March 
1986, in which Dr. Doft notes that the veteran had undergone 
cataract surgery with anterior chamber lens implantation in 
January 1986.  A posterior subcapsular cataract is an opacity 
situated beneath the posterior capsule of the lens.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 277 (28th ed. 1994).  
This suggests that the surgery did not involve the precise 
anatomic location of the type of cataract associated with 
exposure to ionizing radiation.  Finally, there is the fact 
noted by the VA examiner in June 2000 that nearsightedness is 
common in a progressing nuclear-type cataract but is not 
common with the development of a posterior subcapsular 
cataract.  The veteran's worsening nearsightedness was 
unequivocally identified by Dr. Hartman in December 1985 as 
the principal symptom on "[s]everal subsequent 
examinations" after the veteran's initial presentation in 
1982.  It is highly unlikely that Dr. Hartman incorrectly 
identified this symptom.  

In view of this, the Board is of the opinion that further 
development of this claim would merely delay a final result 
that would not be favorable to the veteran.  Any etiologic 
opinion rendered by the Under Secretary for Health is 
unlikely to be any more comprehensive - or more favorable to 
the veteran - than that rendered by the examining physician 
in June 2000 after a complete review of the claims file.  It 
follows that the claim for service connection for a cataract 
of the right eye due to exposure to ionizing radiation in 
service must be denied.  



ORDER

Service connection for a cataract of the right eye due to 
exposure to ionizing radiation in service is denied.  



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

